Hongxing Yin v State of New York (2017 NY Slip Op 09086)





Hongxing Yin v State of New York


2017 NY Slip Op 09086


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1538 CA 17-00378

[*1]HONGXING YIN, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 119163.) 


HONGXING YIN, CLAIMANT-APPELLANT PRO SE. 
ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (J. David Sampson, J.), entered May 19, 2016. The order granted defendant's motion to dismiss the claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at the Court of Claims.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court